ON MOTION FOR REHEARING.
DENMAN, Associate Justice.
In overruling the motion for rehearing we deem it proper to state that the three items which the Master, found should be paid from the proceeds of the sale do not amount to 870,789.46 as shown by the extract from his report as given in our opinion. In order to make such amount the item of $28,917.72 should be $2881.73 greater. It may be that, in making up the transcript, some item of $2881.73 was omitted in copying the report. If not, this mistake was advantageous to plaintiffs in error and no one has made any complaint thereof.

Motion overruled.